Name: Council Regulation (EEC) No 1762/78 of 25 July 1978 on the sale of butter at reduced prices to persons receiving social assistance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 7 . 78 Official Journal of the European Communities No L 204/7 COUNCIL REGULATION (EEC) No 1762/78 of 25 July 1978 on the sale of butter at reduced prices to persons receiving social assistance THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, ' Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 12 (2) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Par ­ liament (3), Whereas previous measures authorizing the sale of butter at reduced prices to persons receiving social assistance have proved an effective means of disposing of the Community butter surplus ; whereas they have enabled consumers in this category to consume more butter ; Whereas the situation on the Community butter market is such as to justify the repetition of these measures ; Whereas, however, it can be expected that not all Member States will make use of the opportunities provided under this Regulation and whereas Commu ­ nity finance for this measure should therefore be limited, HAS ADOPTED THIS REGULATION : Article 1 Member States are hereby authorized to grant aid for the purchase of butter at reduced prices by persons receiving social assistance . Article 2 Member States shall take all appropriate measures to ensure that the aid benefits only persons receiving social assistance and is granted only in respect of amounts of butter which do not exceed their personal consumption . Article 3 By way of derogation from the arrangements referred to in Article 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (4), as last amended by Regulation (EEC) No 2788/72 (5 ), finance from the Guarantee Section of the European Agricultural Guid ­ ance and Guarantee Fund for aid granted for the purchase of butter at reduced prices by persons receiving social assistance shall amount to no more than 50 units of account per 100 kilograms of butter. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1978 . For the Council The President J. ERTL (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) See page 6 of this Official Journal . (3) Opinion delivered on 7 July 1978 (not yet published in the Official Journal). ( «) OJ No L 94, 28 . 4. 1970, p. 13 . (5) OJ No L 295, 30 . 12 . 1972, p. 1 .